Order entered January 11, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01174-CR
                               No. 05-21-01175-CR
                               No. 05-21-01176-CR

                  RONALD AUSTIN ROBERSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
     Trial Court Cause No. F20-12217-M, F20-22292-M & F20-22365-M

                                      ORDER

      Appellant filed a timely pro se notice of appeal in these appeals. We

ORDER the trial court to conduct a hearing to determine whether appellant is

indigent and entitled to court-appointed counsel in these appeals. If the trial court

finds that appellant is entitled to court-appointed counsel, we ORDER the trial

court to appoint an attorney to represent appellant in the appeals. If the trial court

finds that appellant is not entitled to court-appointed counsel, the trial court shall
determine whether appellant will retain counsel to represent him in the appeals

and, if so, the name, State Bar number, and contact information for retained

counsel.

         We ORDER the trial court to transmit any record of the hearing on counsel,

including findings of fact, any orders, and any supporting documentation, to this

Court within THIRTY DAYS of the date of this order.

         We ORDER District Clerk Felicia Pitre to file supplemental clerk’s records

containing the appointment of counsel within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; to Felicia Pitre, Dallas

County District Clerk; to Belinda Baraka, court reporter, 194th Judicial District

Court; to Christina O’Neil, Chief Judicial Staff Counsel; and to the Dallas County

District Attorney’s Office, Appellate Division.

         We ABATE the appeals to allow the trial court an opportunity to comply

with this order. They will be reinstated when the supplemental clerk’s records are

filed, the Court is notified that appellate counsel has been appointed, or the Court

deems it appropriate to reinstate.


                                              /s/   LANA MYERS
                                                    JUSTICE